Beasley, Judge.
In Woods v. Dept. of Transp., 225 Ga. App. 29 (482 SE2d 396) (1997), we reversed the trial court’s denial of Woods’ motion for attorney fees under OCGA § 9-15-14 and remanded for reconsideration. *760The Supreme Court granted certiorari and reversed our decision in Dept. of Transp. v. Woods, 269 Ga. 53 (494 SE2d 507) (1998). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this Court.
Decided February 25, 1998.
Vinson, Talley, Richardson & Cable, James G. Richardson, Michael R. Wing, for appellants.
Thurbert E. Baker, Attorney General, George P. Shingler, Daniel M. Formby, Deputy Attorneys General, Charles A. Evans, for appellee.

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.